Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on February 8, 2021
Claims 1-20 are currently pending and have been examined.




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-8 are drawn to methods (i.e., a process) while claim(s) 9-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).




Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 5) recites/describes the following steps:
determining a number of instances the [communication] has been shared with the members of the common entity; and 
upon determining that the number of instances has exceeded a propagation threshold, providing member access to the [communication].

These steps, under its broadest reasonable interpretation, describe or set-forth distributing content, which amounts to a “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 9 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.


Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"an electronic communication” 
” system”
“memory”
"a content distribution application”
“processor" 
“computer-readable storage device”
“computing device” 
“receiving an electronic communication between members of a common entity, wherein the electronic communication includes a link to online content”

The requirement to execute the claimed steps/functions "an electronic communication” and ” system” and “memory” and "a content distribution application” and “processor" and “computer-readable storage device” and “computing device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

“receiving an electronic communication between members of a common entity, wherein the electronic communication includes a link to online content simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because the electronic communication being a link is insignificant and required in any implementation of the abstract idea. Sending an electronic communication in the form of a link is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-8, 10-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).
Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "an electronic communication” and ” system” and “memory” and "a content distribution application” and “processor" and “computer-readable storage device” and “computing device” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "an electronic communication” and ” system” and “memory” and "a content distribution application” and “processor" and “computer-readable storage device” and “computing device” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “receiving an electronic communication between members of a common entity, wherein the electronic communication includes a link to online content "simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken 

Additionally, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-8, 10-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fushman et al. (9,690,910).
	

Claim 1
Fushman discloses shareable links can be created to share content items and information pertaining to
activity on those shareable links can be monitored and stored in an on line content management service. 
receiving an electronic communication between members of a common entity, wherein the electronic communication includes a link to online content (Fushman [Column 1 Lines 38- 43]); See “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents; email 40 messages; text messages; other types of messages; media files such as photos, videos, and audio files; and/or folders containing multiple files)
determining a number of instances the link has been shared with the members of the common entity (Fushman [Column 1 Lines 52-54]); See “The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”
 and upon determining that the number of instances has exceeded a propagation threshold, providing member access to the link (Fushman [Column 3 Lines 56-67][Column 4 Lines 1-2]). Where the reference teaches updating activity thresholds related to the shared link. See also “the online content management service can execute actions based on the shareable link data.” Lastly, see “a sharing recommendation can be generated. In some embodiments, the sharing recommendation can include a recommendation of particular members of a user's share network with whom to share the unshared content item.” See also (Fushman [Column 8 Lines 39-44]) “view metric 308 can include a view count that increments each time a request to access the shareable link is received, a click-through-rate (CTR) for advertisements associated with the shareable link, time stamps for requests received using the shareable link, etc.” See [Column 11 Lines 17-20] ‘in some embodiments online content management service 100 can monitor shareable link activity and perform an action based on that activity.

Claim 2 
Fushman discloses:
wherein the electronic communication comprises email communications, instant messaging communications, and calendar application communications, and wherein the online content comprises web content, social media communications, and news articles (Fushman Column 1 Lines 38-45]) See at least “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents [new articles]; email messages [email communications]; text messages; other types of messages [instant messages, calendar application communications]; media files such as photos, videos, and audio files; and/or folders containing multiple files) stored in an online content management service and providing features and/or services based on that activity. See also [Column 4 Lines12-20] for social media and web content disclosure.

Claim 3 
Fushman discloses:
wherein sharing the link with the members comprises sending the link to one of the members, receiving the link by one of the members, or accessing the link by one of the members (Fushman [Column 3 Lines 44-50]). See at least “The shareable links can be shared with recipient users and/or groups through the online content management service and/or through other communications media such as email, instant message, text, etc. The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”

Claim 4 
Fushman discloses:
wherein the propagation threshold comprises a threshold number of members that have sent, received, or accessed the link (Fushman [Figure 5][Column 11Lines 17-20]). See "in some embodiments online content management service 100 can monitor shareable link activity and perform an action based on that activity. See also [Column 10 Lines 46-50] The activity thresholds can include a maximum number of views, a bandwidth limitation, a temporal limitation, or other sharing limitations such as by geographic or political area, internet protocol (IP) address, or range of IP addresses.”

Claim 6
Fushman discloses:
wherein providing member access to the link comprises: receiving a request for content from one of the members; determining that the requested content is available for propagation based on the propagation threshold having been exceeded; and providing the link to the requested content to the requesting member (Fushman [Column 8 Lines 53-56]). See at least “When a request for a content item is received by online content management service 100 using a shareable link, online content management service 100 can compare view metric data 308 to activity thresholds data 310 to determine whether to allow access to the content item.”

Claim 8
Fushman discloses: 
storing the link in a content repository; storing the linked online content in the content repository; and providing an email to the requesting member, the email including the link to the requested content in the content repository, wherein the requested content is caused to be displayed on a See at least “A shareable link is 60 a uniform resource locator (URL) that can be used to download a content item stored in an online content management service [content repository]. The shareable link can be share[d] with other users through the online content management service, or through other communication channels such as email, text 65 message, instant message, etc. When a recipient user follows a shareable link in an internet browser on a client device…”

Claim 9
Fushman discloses: 
a memory for storing executable program code [Column 6 Lines 1-25]; a content distribution application providing member access to the online content [Column 6 Lines 27-29]; and a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to [Column 7 Lines31-34]: 
receive an electronic communication between members of a common entity, wherein the electronic communication includes the link to the online content  (Fushman [Column 1 Lines 38- 43]); See “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents; email 40 messages; text messages; other types of messages; media files such as photos, videos, and audio files; and/or folders containing multiple files)
determine a number of instances the link has been shared with the members of the common entity (Fushman [Column 1 Lines 52-54]); See “The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.” 
and upon determining that the number of instances has exceeded a propagation threshold, provide member access to the link (Fushman [Column 3 Lines 56-67][Column 4 Lines 1-2]). Where the reference teaches updating activity thresholds related to the shared link. See also “the online content management service can execute actions based on the shareable link data.” Lastly, see “a sharing recommendation can be generated. In some embodiments, the sharing recommendation can include a recommendation of particular members of a user's share network with whom to share the unshared content item.” See also (Fushman [Column 8 Lines 39-44]) “view metric 308 can include a view count that increments each time a request to access the shareable link is received, a click-through-rate (CTR) for advertisements associated with the shareable link, time stamps for requests received using the shareable link, etc.” See [Column 11 Lines 17-20] ‘in some embodiments online content management service 100 can monitor shareable link activity and perform an action based on that activity.

Claim 10
Fushman discloses: 
wherein sharing the link with the members comprises sending the link to one of the members, receiving the link by one of the members, or accessing the link by one of the members (Fushman [Column 3 Lines 44-50]). See at least “The shareable links can be shared with recipient users and/or groups through the online content management service and/or through other communications media such as email, instant message, text, etc. The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”

Claim 12
Fushman discloses: 
wherein providing member access to the link comprises the processor being further operative to: receive a request for content from one of the members; determine that the requested content is available for propagation based on the propagation threshold having been exceeded; and provide, with the content distribution application, the link to the content to the requesting member (Fushman [Column 8 Lines 53-56]). See at least “When a request for a content item is received by online content management service 100 using a shareable link, online content management service 100 can compare view metric data 308 to activity thresholds data 310 to determine whether to allow access to the content item.”
Claim 14
Fushman discloses: 
store the link in the content repository; store the linked content in the content repository; and provide an email to the requesting member, the email including the link to the requested content in the content repository, wherein the requested content is caused to be displayed on a computing device of the requesting member (Fushman [Column 2 Lines 59-66]) See at least “A shareable link is 60 a uniform resource locator (URL) that can be used to download a content item stored in an online content management service [content repository]. The shareable link can be share[d] with other users through the online content management service, or through other communication channels such as email, text 65 message, instant message, etc. When a recipient user follows a shareable link in an internet browser on a client device…”

Claim 15
Fushman discloses: 
receiving an electronic communication between a plurality of members of a common entity, wherein the electronic communication includes a link to online content  (Fushman [Column 1 Lines 38- 43]); See “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents; email 40 messages; text messages; other types of messages; media files such as photos, videos, and audio files; and/or folders containing multiple files)
determining a number of instances the link has been shared with the members of the common entity; (Fushman [Column 1 Lines 52-54]); See “The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”
and upon determining that the number of instances has exceeded a propagation threshold, providing member access to the link (Fushman [Column 3 Lines 56-67][Column 4 Lines 1-2]). Where the reference teaches updating activity thresholds related to the shared link. See also “the online content management service can execute actions based on the shareable link data.” Lastly, see “a sharing recommendation can be generated. In some embodiments, the sharing recommendation can include a recommendation of particular members of a user's share network with whom to share the unshared content item.” See also (Fushman [Column 8 Lines 39-44]) “view metric 308 can include a view count that increments each time a request to access the shareable link is received, a click-through-rate (CTR) for advertisements associated with the shareable link, time stamps for requests received using the shareable link, etc.” See [Column 11 Lines 17-20] ‘in some embodiments online content management service 100 can monitor shareable link activity and perform an action based on that activity.

Claim 16
Fushman discloses: 
wherein the electronic communication comprises email communications, instant messaging communications, and calendar application communications, and wherein the online content comprises web content, social media communications, and news articles (Fushman Column 1Lines 38-45]) See at least “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents [new articles]; email messages [email communications]; text messages; other types of messages [instant messages, calendar application communications]; media files such as photos, videos, and audio files; and/or folders containing multiple files) stored in an online content management service and providing features and/or services based on that activity. See also [Column 4 Lines12-20] for social media and web content disclosure.

Claim 17
Fushman discloses: 
wherein sharing the link with the members comprises sending the link to one of the members, receiving the link by one of the members, or accessing the link by one of the members (Fushman [Column 3 Lines 44-50]). See at least “The shareable links can be shared with recipient users and/or groups through the online content management service and/or through other communications media such as email, instant message, text, etc. The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”

Claim 18
Fushman discloses: 
wherein providing member access to the link comprises: receiving a request for content from one of the members: determining that the requested content is available for distribution based on the propagation threshold having been exceeded: determining that the requested content is allowed to be distributed to the requesting member: and providing to the requesting member, with a content distribution application the link to the content (Fushman [Column 8 Lines 53-56]). See at least “When a request for a content item is received by online content management service 100 using a shareable link, online content management service 100 can compare view metric data 308 to activity thresholds data 310 to determine whether to allow access to the content item.”

Claim 19
Fushman discloses: 
wherein the instructions are further executable by the processor for: storing the link in a content repository; storing the linked content in the content repository; and providing an email to the requesting member, the email including the link to the requested content in the content repository, wherein the requested content is caused to be displayed on a computing device of the requesting member (Fushman [Column 2 Lines 59-66]) See at least “A shareable link is 60 a uniform resource locator (URL) that can be used to download a content item stored in an online content management service [content repository]. The shareable link can be share[d] with other users through the online content management service, or through other communication channels such as email, text 65 message, instant message, etc. When a recipient user follows a shareable link in an internet browser on a client device…”

Claims 5, 7, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fushman et al. (9,690,910) in view of Roth (2008/0273699).

Claim 5
Fushman discloses:
wherein providing member access to the link comprises: determining whether the online content accessible by the link is allowed to be distributed to the members of the common entity; and providing member access to the link only if the online content accessible by the link is allowed to be distributed to that member of the common entity (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”

Claim 7
Fushman discloses: 
prior to providing the content link to the requesting member, determining that the requested content accessible by the link is allowable for distribution to the requesting member (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”

Claim 11
Fushman discloses the limitations above. Fushman does not explicitly teach if the link is allowed to be accessed then permitting distribution. Roth teaches: 
wherein the processor is further operative to: determine whether the online content accessible by the link is allowed to be distributed to the members of the common entity; and provide member access to the link only if the online content accessible by the link is allowed to be distributed to that See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of shareable links that can be created to share content items and information pertaining to activity on those shareable links, as taught by Fushman, the method of only distributing content that is allowed to be distributed as taught by Roth, to prevent risks of sending content that is not inappropriate for the receiving group.

Claim 13
Fushman discloses the limitations above. Fushman does not explicitly teach if the link is allowed to be accessed then permitting distribution. Roth teaches: 
wherein the processor is further operative to, prior to providing the content link to the requesting member, determine that the requested content accessible by the link is allowable for distribution to the requesting member (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of shareable links that can be created to share content items and information pertaining to activity on those shareable links, as taught by Fushman, the method of only distributing content that is allowed to be distributed as taught by Roth, to prevent risks of sending content that is not inappropriate for the receiving group.




Claim 20
Fushman discloses the limitations above. Fushman does not explicitly teach if the link is allowed to be accessed then permitting distribution. Roth teaches: 
wherein the instructions are further executable by the processor for: determining whether the requested content accessible by the link is allowable for distribution to the members of the common entity: and providing member access to the link only if the online content is allowed to be distributed to the requesting member (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of shareable links that can be created to share content items and information pertaining to activity on those shareable links, as taught by Fushman, the method of only distributing content that is allowed to be distributed as taught by Roth, to prevent risks of sending content that is not inappropriate for the receiving group.

	
	
	
	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571) 272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681